PER CURIAM.
Deirdre Murphy (“wife”), appeals the trial court’s adverse order granting William Murphy’s (“husband”), emergency motion for release of funds. Because the trial court entered its order without conducting a hearing on the husband’s exceptions, we reverse. Fla. R. Civ. P. 1.490(h); Lehrman v. Vondra, 786 So.2d 673 (Fla. 3d DCA 2001); Scott v. Scott, 667 So.2d 975 (Fla. 4th DCA 1996); Berkheimer v. Berkheimer, 466 So.2d 1219 (Fla. 4th DCA 1985); see also Bragassa v. Bragassa, 505 So.2d 556 (Fla. 3d DCA 1987)(master’s findings cannot be overturned by the trial court unless the findings are clearly erroneous). Accordingly, we reverse and remand for the trial court to conduct a full hearing on the husband’s exceptions.
Reversed and remanded.